Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
In regards to claim 1, the closest prior art of record, Patel (US2011/0301900), discloses a method of compensating for zero rate offset (ZRO) of a gyroscope as a function of temperature, the method comprising: 
	iteratively receiving a measurement generated by the gyroscope and a temperature of the gyroscope (see Fig. 4, steps 34, 36 and 38); 
iteratively receiving a measurement generated by at least one other motion sensor (see Fig, 2, motion sensor 7; and paragraphs 22 and 27); 
determining, based on the measurements generated by the gyroscope and the measurements generated by the at least one other sensor, when the gyroscope is stationary (see Fig. 4, step 36 to 38); and 
determining, based on the received temperature, when the gyroscope is at a particular temperature (see Fig. 4, step 44; and paragraph 28; a new temperature is a particular temperature). 
Patel does not disclose: 
during periods that the gyroscope is determined to be stationary and at a particular temperature, accumulating a mean and a variance of the mean of the gyroscope measurements to generate a sample data set; 
generating a weighted Recursive Least Squares (RLS) fit of ZRO as a function of temperature based on the mean and variance of the mean of the gyroscope measurements at a plurality of temperatures; and 
computing a ZRO estimate using the weighted RLS fit and a current temperature of the gyroscope; and 
when the gyroscope is in motion, adjusting the measurement generated by the gyroscope as a function of the ZRO estimate.
Namely, Patel teaches the method of compensating for zero rate offset of a gyroscope by accessing a lookup table to find a ZRO correction value associated with a particular temperature, and the lookup table is regularly updated with new correction value associated with different temperatures.  However, Patel does not disclose performing of the accumulation of a mean and a variance of the means of the gyroscope measurements, and generating a weighted Recursive Lease Squares fit of ZRO as a function of temperature.  
Therefore, none of the reference of record alone or in combination discloses or suggests a method of compensating for zero rate offset (ZRO) of a gyroscope as a function of temperature, the method comprising: 
iteratively receiving a measurement generated by the gyroscope and a temperature of the gyroscope; 
iteratively receiving a measurement generated by at least one other motion sensor; 
determining, based on the measurements generated by the gyroscope and the measurements generated by the at least one other sensor, when the gyroscope is stationary;
determining, based on the received temperature, when the gyroscope is at a particular temperature; 
during periods that the gyroscope is determined to be stationary and at a particular temperature, accumulating a mean and a variance of the mean of the gyroscope measurements to generate a sample data set; 
generating a weighted Recursive Least Squares (RLS) fit of ZRO as a function of temperature based on the mean and variance of the mean of the gyroscope measurements at a plurality of temperatures; and 
computing a ZRO estimate using the weighted RLS fit and a current temperature of the gyroscope; and 
when the gyroscope is in motion, adjusting the measurement generated by the gyroscope as a function of the ZRO estimate.
Claim 22 recites similar limitations as claim 1, and claims 3, 5-8, 14, and 23-35 depend from claim 1 or 22.  Accordingly, claims 1, 3, 5-8, 14, and 22-35 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tu (US 2013/0066578) is cited to show a method and device for determining zero rate offset of a gyroscope. 
Karahan et al. (US 2015/0285835) is cited because Karahan et al. teaches a method for calibrating a motion sensor including obtaining a plurality of data samples from the motion sensor, performing a recursive least squares estimation to update a mean and a covariance matrix for each of the plurality of data samples and deriving a bias estimate for the motion sensor from the mean and covariance matrix. 
Ezekwe (US 2015/0057959) teaches a system and method for gyroscope zero rate offset drift reduction through demodulation phase error correction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625